                       Case 2:20-cr-00074-JTK Document 17 Filed 01/12/21 Page 1 of 4

AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet I



                                          UNITED STATES DISTRICT COURTJAMESW.
                                                           Eastern District of Arkansas       By:
                                                                        )
              UNITED ST ATES OF AMERICA                                 )      JUDGMENT IN A CRIMINAL CASE
                                   v.                                      )
                                                                          )
                       Ruben Correa-Santos                                        Case Number: 2:20-cr-00074-01 JTK
                                                                          )
                                                                          )       USM Number: 31051-009
                                                                          )
                                                                          )        Tamera Deaver
                                                                          )       Defendant's Attorney
THE DEFENDANT:
liZ1 pleaded guilty to count(s)         1 of the Misdemeanor Information, a Class A Misdemeanor

D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
  after a plea ofnot guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                         Offense Ended
 18 U.S.C. 1791(a)(2)               Possession of a prohibited object by a prison inmate                     10/5/2019                    1




       The defendant is sentenced as provided in pages 2 through          __4
                                                                            ___ of this judgment. The sentence is imposed pursuant to
the Sentencing Refonn Act of 1984.
D The defendant has been found not guilty on count(s)

• Count(s)                                              Dis        Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenclant must notify the court and United States attorney of material changes in economic circumstances.

                                                                          1/12/2021
                                                                         Date of Imposition of Judgment




                                                                         Siw-S~~g
                                                                          Jerome T. Kearney, U.S. Magistrate Judge
                                                                         Name and Title of Judge


                                                                          1/12/2021
                                                                         Date
                       Case 2:20-cr-00074-JTK Document 17 Filed 01/12/21 Page 2 of 4

AO 245B (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                     Judgment ·-·-·· Page _ _2__ of   4
 DEFENDANT:
 CASE NUMBER: 2:20-cr-00074-01 JTK

                                                            IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:

  2 month(s) to run consecutive to the sentence being served. Upon completion there will not be a period of supervised release
  imposed.



     D The court makes the following recommendations to the Bureau of Prisons:




     Ill    The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
            D at                                  D a.m.       D p.m.       on

            D as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            D before 2 p.m. on
            D as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                      to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ . with a certified copy of this judgment.



                                                                                                  UNITED STATES MARSHAL



                                                                          By
                                                                                              DEPUTY UNITED STATES MARSHAL
                           Case 2:20-cr-00074-JTK Document 17 Filed 01/12/21 Page 3 of 4

AO ~45B I Re,·. 112il 8)   Judgment in a Criminal Case
                           Sheet 5   Criminal Monetary Penalties
                                                                                                             Judgment   Page     3      of        4
 DEFENDANT:
 CASE NU'.\,1BER: 2:20-cr-00074-01 JTK
                                                    CRIMINAL MONETARY PENALTIES

       The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                         Assessment                    JVT A Assessment*               Fine                        Restitution
 TOTALS                $ 25.00                       $ 0.00                          $ 0.00                      $ 0.00



 D The determination of restitution is deferred until              ----
                                                                               . An Amended .ludgmelll i11 a Criminal Case 1AO 2-150 will be entered
       after such detem1ination.

 D     The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

       If the defendant makes a pai1ial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
                                                                                                             *
       the priority order or percentage payment column below. llowever, pursuant to 18 L.S.C. 3664(1), all nonfederal victims must be paid
       before the United States is pa'id.

 Name of Pavce                                                          Total Loss**               Restitution Ordered           Priority or Percentage




 TOTALS                                   s                         0.00           $ _ _ _ ,, __________, --- 0.00



 D      Restitution amount ordered pursuant to plea agreement $

 D      The defendant must pay interest on restitution and a fine of more than $2.500, unless the restitution or fine is paid in full before the
                                                                                     *
        fifteenth day atler the date of the judgment, pursuant to 18 U.S.C. 3612(1). All of the payment options on Sheet 6 may be subject
                                                                                 *
        to penalties for delinquency and default. pursuant to 18 U.S.C. 36 I 2(g).

 D      The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        D the interest requirement is waived for the               D fine      D restitution.
        D the interest requirement for the              D fine      •      restitution is modified as follows:

 * Justice for Victims of Trafficking Act of 2015. Pub. L. No. 114-22.
 ** Findings for the total amount oflosses _are required under Chapters            I 09A. 110. 11 0A, and 113A of Title 18 for oftcnses committed on or
 atler September 13. 1994. but before April 23, 1996.
                     Case 2:20-cr-00074-JTK Document 17 Filed 01/12/21 Page 4 of 4
AO 2458 (Rev 02/18) Judgment in a Criminal Case
                    Sheet 6 - .Schedule of Payments

                                                                                                         Judgment--;- Page   _4__   of        4
DEFENDANT:
CASE NUMBER: 2:20-cr-00074-01 JTK

                                                      SCHEDULE OF PAYMENTS

Having assessed the detendanfs ability to pay, payment of the total criminal monetary penalties is due as follows:

A    Ill   Lump sum payment of$          25.00               due immediately, balance due


           •     not later than                                  . or
                                                                            •
           •     in accordance with    •    C,
                                                  •    D,
                                                             •    E, or         Fbelow; or

B    •     Payment to begin immediately (may be combined with             DC,        •   D,or     D F below); or

C     D    Payment in equal      _ _ _ _ _ (e.g., week(v, monthly. quaner(v) installments of $ _ _ _ _ _ _ _ over a period of
                          (e.g.. months or years), to commence_ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

D     D    Payment in equal     _ _ _ _ _ (e.g., week(I', month(v. quarterM installments qf $ _ _ _ _ _ _ _ over a period of
                          (e:f". months or_vearsJ. to commence_ _ _ _ (e.g.. 30 or 60 days> after release from imprisonment to a
           term of supervision; or

E     D Payment during the temt of supervised release will commence within      _ _ _ _ _ /e.g., 30 o~ 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     D    Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise. if this judgment imposes imprisonment, payment ofcriminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties. except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendallt number), Total Amount, Joint and Several Amount,
      and corresponding payee. if appropriate.




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

D     The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution. (7) JVTA assessment. (8) penalties, and (9) costs, including cost of prosecution and court costs.
